Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 21, 2022

                                       No. 04-22-00835-CV

                                      IN RE Jack Lee KING

                                        Original Proceeding

                                             ORDER

        On December 12, 2022, relator Jack Lee King filed a petition for a writ of mandamus
seeking to compel the District Clerk of Bexar County, Texas to file his original petition for
determination of heirship and his motion for leave to proceed in forma pauperis. After considering
the petition and this record, this court concludes it is without jurisdiction over this petition. See
TEX. GOV’T CODE ANN. § 22.221. Accordingly, the petition for writ of mandamus is DISMISSED.
Relator’s motion for leave to invoke Texas Rule of Appellate Procedure 2 is DISMISSED as moot.

       It is so ORDERED on December 21, 2022.



                                                              _____________________________
                                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.

                                                              _____________________________
                                                              Michael A. Cruz, Clerk of Court